Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 1 of 9 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6
                                UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8                                   RIVERSIDE DIVISON

 9    ANDREW RAMPENTHAL,                         Case No. 5:19-cv-01177

10                      Plaintiff,               COMPLAINT FOR DAMAGES

11                                                  1. VIOLATION OF THE TELEPHONE
                                                       CONSUMER PROTECTION ACT
12           v.                                        PURSUANT TO 47 U.S.C. § 227;

13                                                  2.    VIOLATION OF THE ROSENTHAL
                                                         FAIR DEBT COLLECTION
14                                                       PRACTICES ACT, CAL. CIV. CODE
      U.S. BANK, N.A.,                                   §1788 ET SEQ.
15
                        Defendant.               DEMAND FOR JURY TRIAL
16

17
                                            COMPLAINT
18
            NOW COMES ANDREW RAMPENTHAL (“Plaintiff”), by and through his attorneys,
19

20   WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct of Defendant U.S. BANK,

21   N.A. (“Defendant”), as follows:

22                                     NATURE OF THE ACTION
23      1. Plaintiff brings this action seeking redress for, violations of the Telephone Consumer
24
     Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Rosenthal Fair Debt
25
     Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788.
26

27

28
                                                   1
Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 2 of 9 Page ID #:2



 1                                        JURISDICTION AND VENUE
 2      2. Subject matter jurisdiction is conferred upon this Court by the TCPA and 28 U.S.C. §§1331
 3
     and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists
 4
     for the state law claim pursuant to 28 U.S.C. §1367.
 5
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Central
 6

 7   District of California, Defendant conducts business in the Central District of California, and all of

 8   the events or omissions giving rise to the claims occurred within the Central District of California.

 9                                                 PARTIES
10
        4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,
11
     is a “consumer” as defined by 15 U.S.C. § 1692a(3).
12
        5. Defendant is a national banking institution that provides services to consumers throughout
13
     the country. Defendant is a national association organized under the laws of the United States with
14

15   its principal place of business located at 800 Nicollet Mall, Minneapolis, Minnesota 55402.

16      6.   Defendant acted through its agents, vendors, employees, officers, members, directors,
17   heirs, third party contractors, successors, assigns, principals, trustees, sureties, third-party
18
     contactors, subrogees, representatives and insurers at all times relevant to the instant action.
19
                                  FACTS SUPPORTING CAUSES OF ACTION
20
        7. Around 2014, Plaintiff opened up lines of credit with Defendant (“subject debt”).
21

22      8. Subsequently, Plaintiff suffered financial difficulty and fell behind on his payments toward

23   the subject debt.

24      9. Around October 2018, Plaintiff began receiving collection calls from Defendant to his
25   cellular phone number, (951) XXX-1662, regarding the subject debt.
26

27

28
                                                        2
Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 3 of 9 Page ID #:3



 1      10. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of his
 2   cellular telephone number, (951) XXX-1662. Plaintiff is and has always been financially
 3
     responsible for this cellular telephone and its services.
 4
        11. Suffering through financial hardship, Plaintiff decided to begin the process of filing for
 5
     bankruptcy.
 6

 7      12. Around April 2019, Plaintiff answered a collection call from Defendant to his cellular

 8   phone. During this call, Plaintiff explained that he was filing for bankruptcy, advised Defendant he

 9   was represented by an attorney, and asked that Defendant only contact his attorney going forward.
10
     Plaintiff then requested that Defendant stop calling him.
11
        13. Plaintiff’s demand that Defendant’s phone calls cease went unheeded and Defendant
12
     continued its phone harassment campaign.
13
        14. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period
14

15   of ‘dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

16      15. Specifically, there would be an approximate 3 second pause between the time Plaintiff said
17   “hello,” and the time that a live agent introduced them self as a representative of Defendant
18
     attempting to collect on the alleged debt.
19
        16. Likewise, Plaintiff also hears what sounds to be call center noise in the background of
20
     Defendant’s collection calls.
21

22      17. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

23   number using an automated telephone dialing system that is commonly used in the banking industry

24   to collect delinquent accounts.
25                                                   DAMAGES
26
        18. Defendant’s harassing conduct has severely disrupted Plaintiff’s daily life and general well-
27
     being.
28
                                                         3
Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 4 of 9 Page ID #:4



 1      19. Defendant’s phone harassment campaign and illegal collection activities have caused
 2   Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon and
 3
     occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased risk of
 4
     personal injury resulting from the distraction caused by the phone calls, aggravation that
 5
     accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of
 6

 7   concentration, diminished value and utility of telephone equipment and telephone subscription

 8   services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his

 9   cellular telephone as a result of increased usage of his telephone services.
10
        20. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied
11
     Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.
12
        21. Concerned about the violations of his rights, Plaintiff was forced to seek the assistance of
13
     counsel to file this action to compel Defendant to cease its unlawful conduct.
14

15                COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

16      22. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.
17      23. Defendant repeatedly placed or caused to be placed frequent non-emergency calls, including
18
     but not limited to the calls referenced above, to Plaintiff’s cellular telephone number using an
19
     automatic telephone dialing system (“ATDS”) without Plaintiff’s prior consent in violation of 47
20
     U.S.C. §227 (b)(1)(A)(iii).
21

22      24. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

23   telephone numbers to be called, using a random or sequential number generator; and to dial such

24   numbers.” 47 U.S.C. §227(a)(1).
25      25. Upon information and belief, based on Defendant’s lack of prompt human response during
26
     the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s
27
     cellular telephone.
28
                                                        4
Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 5 of 9 Page ID #:5



 1      26. Upon information and belief, the ATDS employed by Defendant transfers the call to a live
 2   agent once a human voice is detected, thus resulting in a pause after the called party speaks into the
 3
     phone.
 4
        27. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular
 5
     telephone between April 2019 and the present day, using an ATDS without his prior consent.
 6

 7      28. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

 8      29. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

 9   phone.
10
        30. Upon information and belief, Defendant has no system in place to document and archive
11
     whether it has consent to continue to contact consumers on their cellular phones.
12
        31. Upon information and belief, Defendant knew its collection practices were in violation of
13
     the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
14

15      32. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

16   and/or employees acting within the scope of their authority acted intentionally in violation of 47
17   U.S.C. §227(b)(1)(A)(iii).
18
        33. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of $500
19
     per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing
20
     violations of the TCPA triggers this Honorable Court’s discretion to triple the damages to which
21

22   Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

23

24

25

26

27

28
                                                        5
Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 6 of 9 Page ID #:6



 1   WHEREFORE, Plaintiff ANDREW RAMPENTHAL respectfully prays this Honorable Court for
 2   the following relief:

 3       a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
         b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
 4
             U.S.C. § 227(b)(3)(B)&(C); and
 5
         c. Awarding Plaintiff costs and reasonable attorney fees;
 6       d. Enjoining Defendant from further contacting Plaintiff; and
 7       e. Awarding any other relief as this Honorable Court deems just and appropriate.
 8       COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

 9       34. Plaintiff restates and realleges paragraphs 1 through 33 as though fully set forth herein.
10
         35. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
11
         36. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
12
     1788.2(d) and (f).
13
         37. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
14

15                a. Violations of RFDCPA § 1788.11(d)

16       38. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(d), states that a debt collector may not
17   cause “a telephone to ring repeatedly or continuously to annoy the person called.”
18
         39. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular telephone
19
     after he notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s
20
     cellular telephone despite his demands it cease, was done with the purpose of annoying and scaring
21

22   Plaintiff.

23                b. Violations of RFDCPA § 1788.11(e)

24       40. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector may not
25   communicate “by telephone or in person, with the debtor with such frequency as to be unreasonable
26
     and to constitute a harassment to the debtor under the circumstances.”
27

28
                                                        6
Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 7 of 9 Page ID #:7



 1      41. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular phone after
 2   he notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s cellular
 3
     phone despite his demands was unreasonable and harassing. The repeated contacts were made with
 4
     the hope that Plaintiff would succumb to the harassing behavior and ultimately convince him to
 5
     make a payment on the alleged debt. The frequency and volume of calls, shows that Defendant
 6

 7   willfully ignored Plaintiff’s pleas with the intent of harassing him.

 8              c. Violations of RFDCPA § 1788.17

 9      42. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
10
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
11
     comply with the provisions of Section 1692b to 1692j [of the Fair Debt Collection Practices Act
12
     (“FDCPA”)], inclusive of, and shall be subject to the remedies in Section 1692k of, Title 15 of the
13
     United States Code.”
14

15                       i. Violations of the FDCPA §1692c and §1692d

16      43. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(2), prohibits a debt collector from
17   “communicat[ing] with a consumer in connection with the collection of a debt if the debt collector
18
     knows the consumer is represented by an attorney…”
19
        44. Defendant violated c(a)(2) when it placed numerous calls to Plaintiff’s cellular phone after
20
     it knew that Plaintiff was represented by an attorney.
21

22      45. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

23   any conduct the natural consequence of which is to harass, oppress, or abuse any person in

24   connection with the collection of a debt.” §1692d(2) forbids “[t]the use of obscene language or
25   language the natural consequence of which is to abuse the hearer or reader.” §1692d(5) further
26
     prohibits, “causing a telephone to ring or engaging any person in telephone conversation repeatedly
27
     or continuously with intent to annoy, abuse, or harass any person at the called number.”
28
                                                        7
Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 8 of 9 Page ID #:8



 1      46. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called Plaintiff after being
 2   notified to stop. This behavior of systematically calling Plaintiff’s phone on a systematic basis in
 3
     spite of his demands was harassing and abusive. The frequency and nature of the calls shows that
 4
     Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.
 5
        47. Defendant was notified by Plaintiff that its calls were not welcomed, especially since
 6

 7   Plaintiff was filing for bankruptcy. As such, Defendant knew that its conduct was inconvenient

 8   and harassing to Plaintiff.

 9   WHEREFORE, Plaintiff, ANDREW RAMPENTHAL, respectfully requests that this Honorable
10   Court enter judgment in his favor as follows:

11      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
           statute;
12
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
13
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
14
           1788.30(b);
15
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
16         § 1788.30(c); and
17      e. Award any other relief as the Honorable Court deems just and proper.
18
        Dated: June 26, 2019                         Respectfully submitted,
19

20                                                   By: /s/ Nicholas M. Wajda
                                                     Nicholas M. Wajda
21                                                   WAJDA LAW GROUP, APC
                                                     11400 West Olympic Boulevard, Suite 200M
22                                                   Los Angeles, California 90064
                                                     Telephone: (310) 997-0471
23
                                                     Facsimile: (866) 286-8433
24                                                   Email: nick@wajdalawgroup.com

25

26

27

28
                                                         8
Case 5:19-cv-01177-JFW-RAO Document 1 Filed 06/26/19 Page 9 of 9 Page ID #:9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           9
